I

PER CURIAM:
El Director de la Oficina de Inspección de Notarías, Lie. Govén D. Martínez Suris, nos rindió un informe relativo a que el notario Víctor Tirado Saltares no canceló los sellos de rentas internas e impuesto notarial en todas las es-crituras que integran sus protocolos de los años 1982, 1983, 1984 y 1985. Una inspección de sus protocolos revela que du-rante esos años había notarizado un total de 360 escrituras.
*577Concedimos al referido notario termino para corregir tales deficiencias y para que mostrara causa por la cual no debería-mos imponerle sanciones disciplinarias.
En sus comparecencias éste aceptó que incurrió en las re-feridas deficiencias e indicó que su incumplimiento fue el re-sultado de haber tenido que utilizar parte sustancial de sus ingresos para atender varias enfermedades urgentes de sus hijos, situación que casi lo llevó al punto de perder su hogar mediante una ejecución de hipoteca.
Luego de varias prórrogas le concedimos como término final para subsanar sus deficiencias hasta el 11 de agosto de 1986. El notario ha comparecido indicando su cumplimiento con nuestra orden y solicitando el archivo del asunto.
HH
No podemos acceder. La gravedad de las deficiencias apun-tadas es incuestionable. In re Feliciano, 115 D.P.R. 172 (1984); In re Merino Quiñones, 115 D.P.R. 812 (1984). Pro-cede dictar sentencia que decrete su suspensión indefinida del ejercicio del notariado y que el Alguacil General se incaute de su obra notarial para ser entregada a la Oficina de Inspección de Notarías.